DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 10/21/2021 in response to the Non-Final Rejection mailed on 08/31/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claim 13 is cancelled
4.	Claims 1, 3-9, 14 and 16-18 are pending.
5.	Applicant’s remarks filed on 10/21/2021 in response to the Non-Final Rejection mailed on 08/31/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
6.	The IDS filed on 10/21/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 103
7.	The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Houde et al. (J. Am. Soc. Mass Spectrom., 2016; cited on IDS filed on 06/27/2019), Arora et al. (MAbs, 2015; cited on PTO-892 mailed 04/29/2020), Geoghegan et al. (MAbs, 2016; cited on IDS filed on 10/24/2019), Daly et al. (US Patent No. 7,087,411; cited on IDS filed on 06/27/2019) and Pierce withdrawn in view of applicants’ amendment to the claims to cancel claim 13.
8.	The rejection of claims 1, 3, 6-9, 14, and 16-18 under 35 U.S.C. 103 as being unpatentable over Houde et al. (J. Am. Soc. Mass Spectrom., 2016; cited on IDS filed on 06/27/2019), Arora et al. (MAbs, 2015; cited on PTO-892 mailed 04/29/2020), Geoghegan et al. (MAbs, 2016; cited on IDS filed on 10/24/2019), Daly et al. (US Patent No. 7,087,411; cited on IDS filed on 06/27/2019) and Pierce 96-Well Microdialysis Plate (ThermoScientific, 2011; cited on PTO-892 mailed 10/13/2020), hereinafter Pierce, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims to recite “receptor Fc fusion protein”.
9.	As amended, claims 1, 3, 6-9, 14, and 16-18 are drawn to a method for modifying the viscosity of a receptor Fc fusion protein, comprising:  a) identifying regions in the receptor Fc fusion protein that contribute to the viscosity of the protein by i)  microdialysing samples of the protein in a microdialysis cartridges, wherein each sample is in a different well of a deep well plate comprising a buffer comprising deuterium for at least two different time periods, wherein each sample has a receptor Fc fusion protein concentration of 10 mg/mL to 200 mg/mL and is in a separate microdialysis cartridge in a separate well of the deep well plate; subsequently quenching the microdialysis of the samples; analyzing the quenched samples in a hydrogen/deuterium exchange mass spectrometry system to determine regions of the receptor Fc fusion protein in the sample that have reduced levels of deuterium relative to other regions of the receptor Fc fusion protein, wherein regions of the receptor Fc fusion protein that have 
10.	With respect to claims 1 and 17, Houde et al. teach that when highly concentrated, an antibody solution can exhibit unusual behaviors, which can lead to unwanted properties, such as increased levels of protein aggregation and unusually high viscosity [see Abstract].  Houde et al. teach hydrogen/deuterium exchange mass spectrometry (HDX-MS) is a useful tool for investigating protein conformation, dynamics and interactions [see Abstract].  Houde et al. further teach a dialysis based HDX-MS method as an alternative HDX-MS labeling format, which takes advantage of passive dialysis rather than the classic dilution workflow [see Abstract].  Houde et al. teach a method comprising microdialysis of concentrated monoclonal antibody IgG4 against PBS buffer at pD 5.6 to perform deuterium exchange and subsequently quenching the microdialysis of the samples for a time period for 3 to 24 hours, followed by analyzing the quenched samples by HDX-MS [see p. 670-671].  Houde et al. further teach that these methods will provide insight and improve the understanding of the behavior of monoclonal antibodies at high concentration formulations [see p. 675, column 2].  Houde et al. teach the method wherein the samples of the protein comprising 3 mg/mL to 200 mg/mL of protein [see p. 674, column 1].  Houde et al. teach that when highly concentrated, an antibody solution can exhibit unusual behaviors, which can lead to unwanted properties, such as increased levels of protein aggregation and unusually high viscosity [see Abstract].  Houde et al. teach hydrogen/deuterium exchange mass spectrometry (HDX-MS) is a useful tool for investigating protein conformation, dynamics and interactions [see Abstract].  Houde et al. further teach a 
	With respect to claim 3, Houde et al. teach the method wherein the microdialysis step are in a buffer having a pD of 5.6 [see p. 670-671].
	With respect to claim 6, Houde et al. teach the method wherein the microdialysis is performed at 2 to 6oC [see p. 670-671].
	With respect to claim 7, Houde et al. teach the method wherein the samples were incubated for a time period for 4 hours to 24 hours [see p. 670-671].
	With respect to claim 9, Houde et al. teach the method further comprising digesting the protein into peptides before mass spectrometry analysis [see p. 670-671].
	However, Houde et al. does not explicitly teach the method of claim 1 of determining the regions of the protein in the sample that have reduced levels of deuterium relative to other regions of the protein, wherein regions of the protein that have reduced levels of deuterium contribute to the viscosity of the protein, microdialysis in a deep well plate and substituting one or more amino acids in the regions of the protein that have reduced levels of deuterium to reduce the viscosity of the protein wherein the protein is a receptor Fc fusion protein; the oC for 1 to 5 minutes; the method of claim 12, wherein the one or more regions identified as contributing to the viscosity of the protein drug are modified to reduce the viscosity of the protein drug; the method of claim 14, wherein the Fc fusion protein is a TRAP protein; the method of claim 16, wherein the region containing less deuterium comprises complementary determining regions; and the method of claim 18, wherein the TRAP protein is a VEGF trap protein.
	Arora et al. teach methods to better characterize the concentration dependent reversible self-associate of monoclonal antibodies directly via HDX-MS to directly monitor differences in local flexibility of the antibody due to RSA at different protein concentrations in deuterated buffers to determine specific sequences within the antibody that contribute the RSA by exhibiting decreased hydrogen exchange and subsequently contribute to the viscosity of the solution [see Abstract; p. 527, column 2; figure 5].  Arora et al. teach deuterium reconstitution methods of lyophilized monoclonal antibodies and quenching at the concentrated samples at 1oC [see p. 536, column 2].  Arora et al. determined two specific sequences covering the CDRs of the antibody that showed decreased hydrogen exchange, which defined the major protein-protein interfaces [see Abstract; Figure 6]
	Geoghegan et al. build upon the methods of Arora et al. by taking the data of the HDX-MS analysis to identify residues responsible for the RSA and rationally engineer variants of the monoclonal antibody with improved solution properties such as reduced RSA and viscosity [see Abstract; p. 942].  Geoghegan et al. teach that these methods overcome the problems in manufacturing and delivery challenges associated with high viscosity solutions of monoclonal antibodies [see p. 941, columns 1-2].

	Pierce teach a 96 deep well microdialysis plate that is a convenient, disposable and rapid dialysis device for simultaneous processing of samples [see p. 1].  Pierce teach that the combination of short diffusion distance and large surface area allows for rapid dialysis [see p. 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Houde et al., Arora et al., Geoghegan et al., Daly and Pierce in a method for HDX to identify and modify Fc fusion proteins to reduce viscosity of the protein because Houde et al. teach a microdialysis method for HDX-MS studies of monoclonal antibodies that takes advantage of passive dialysis rather than the classic dilution workflow to permit analysis of high concentration samples which are used in therapeutic situations.  Arora et al. teach that HDX-MS studies of monoclonal antibodies can identify regions within the protein that contribute to RSA and viscosity and Geoghegan et al. builds upon those studies of Arora et al. to take those identified regions to engineer variants of the monoclonal antibodies that reduce viscosity and overcome the manufacturing and delivery challenges associated with concentrated monoclonal antibodies. Daly et al. teach VEGF-Fc fusion proteins that are therapeutically useful for treating VEGF associated conditions and diseases. One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Houde et al., Arora et al., Geoghegan et al., and Pierce because Houde et al., Arora et al., Geoghegan et al., and Daly et al. all acknowledge the need for better methods for analyzing prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Furthermore, it would be obvious for one of ordinary skill in the art to optimize the time and temperature for the samples in order to maximize the efficiency of the analysis.  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
11.	The rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Houde et al. (J. Am. Soc. Mass Spectrom., 2016; cited on IDS filed on 06/27/2019), Arora et al. (MAbs, 2015; cited on PTO-892 mailed 04/29/2020), Geoghegan et al. (MAbs, 2016; cited on IDS filed on 10/24/2019), Daly et al. (US Patent No. 7,087,411; cited on IDS filed on 06/27/2019) and Pierce 96-Well Microdialysis Plate (ThermoScientific, 2011; cited on PTO-892 mailed 10/13/2020), hereinafter Pierce as applied to claims 1, 3, 6-9, 14, and 16-18 above, and further in view of Chen et al. (Pharmaceutical Research, 2003; cited on PTO-892 mailed 04/29/2020) is maintained for the reasons of record and the reasons set forth below.

	However, the combination of Houde et al., Arora et al., Geoghegan et al., Daly et al. and Pierce do not teach the method of claim 4, wherein the samples of protein in the microdialysing step are in 10 mM histidine at pH 6.0 and the method of claim 5, wherein the buffer comprising deuterium comprises 10 mM histidine at pH 6.0.  
	Chen et al. teach a method for determining the effect of histidine on the stability and physical properties of human anti-IL8 monoclonal antibody [see Abstract].  Chen et al. further teach that increasing the histidine concentration at pH 6.0 in the bulk solution inhibited the increased of high molecule weight species aggregates and reduced viscosity of the antibody solution, which is desirable for the manufacture of the dosage form [see Abstract; p. 1955 and 1958].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Houde et al., Arora et al., Geoghegan et al., Daly et al., Pierce, and Chen et al. according to the teachings of Chen et al. to use a histidine buffer because Houde et al., Arora et al., Geoghegan et al., Daly et al. and Pierce teach methods for modifying monoclonal antibodies for reducing protein viscosity of concentrated samples.  Chen et al. teach that increasing concentration of histidine at pH 6.0 reduces the viscosity of the antibody solution.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Houde et al., Arora et al., Geoghegan et al., Daly et al., Pierce and Chen et al. because Chen et al. acknowledges that histidine helps to reduce the viscosity of the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
13.	Beginning on p. 5 of applicants’ remarks, applicants in summary contend that Daly has nothing to do with the other cited references and is a foundational deficiency in the prima facie case of obviousness.  Applicants contend that the claims are now directed to receptor Fc fusion proteins, not antibodies, and therefore is not only  structurally different but has different activities and capabilities as well.  Applicants contend that the skilled person would not possess a priori knowledge and expectation of success to practice the claimed invention with receptor fusion proteins.
These arguments are found to be not persuasive because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of endeavor involves identifying regions within proteins that contribute to overall viscosity of the protein in high concentration pharmaceutical preparations.  The cited references all deal with proteins which share similar properties in the form of secondary and tertiary structure.  Indeed, proteins such as receptors typically oligomerize and form dimer and multimeric forms upon substrate binding to the Cell Mol Med, 2010; cited on IDS filed on 10/21/2021).  To this end, given that one of ordinary skill in the art is aware of protein aggregation and viscosity issues related to high concentration preparations of proteins, it is the examiner’s position that it would have been within the level of one of ordinary skill in the art to apply the teachings of Houde et al., Arora et al., Geoghegan et al., Pierce in receptor fusion preparations taught by Daly.
After Final Consideration Program 2.0
14.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
15.	Status of the claims:
	Claims 1, 3-9, 14 and 16-18 are pending.
	Claims 1, 3-9, 14 and 16-18 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656